DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 8 is drawn to functional descriptive material recorded on a “computer-readable recording medium”. Normally, the claim would be statutory. However, the written disclosure in [0137] and the broadest reasonable interpretation of a claim drawn to a “computer-readable recording medium” typically covers forms of non-transitory tangible media as well as transitory 
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification is silent to the exact embodiment of a computer readable medium, it is interpreted as including the ordinary and customary meaning of computer readable medium covering both non-transitory media and transitory propagating signals, etc.) the claim as a whole is non-statutory.  In view of the USPTO's Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 (the "Guidelines"), and the Official Gazette Notice (1351 OG 212, made available February 23, 2010), the examiner suggests amending the claim to include the limitation "non-transitory" in order to exclude any non-statutory subject matter. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshii et al. (US PGPub US 2015/0235109 A1), hereby referred to as “Yoshii”, in view of Mochizuki et al. (US PGPub US 2012/0306909 A1), hereby referred to as “Mochizuki”. 

Consider Claims 1 and 2. 
Yoshii teaches: 
-; 1. A method performed by an electronic device for generating a multi-depth image, the method comprising: (Yoshii: [0034]-[0045], Figures 1A-B, abstract, A method for information processing includes a learning process to generate a tree structured dictionary based on a plurality of patterns including a target object to be recognized. The method includes selecting a plurality of points from an input pattern based on a distribution of a probability that the target object to be recognized is present in the input pattern at each node of a tree structure generated in the learning process, and classifying the input pattern into a branch based on a value of a predetermined function that corresponds to values of the input pattern at selected plurality of points.)
-; 1. selecting a plurality of images; (Yoshii: [0034]-[0044], Figures 1A-B, [0037] The input/output apparatus 204 can input new patterns and can process instructions received from a user. For example, the input/output apparatus 204 may include a camera that can capture a two-dimensional image of a target which can be used as the pattern to be processed in the information processing apparatus. [0039] The learning process roughly includes two routines illustrated in FIG. 1A and FIG. 1B. In the present exemplary embodiment, the CPU 202 recursively calls the routine illustrated in FIG. 1B. Therefore, the CPU 202 can recursively divide an assembly of learning patterns by executing the learning processing according to the flowcharts illustrated in FIGS. 1A and 1B. As a result, the CPU 202 can obtain a tree structured dictionary (i.e., a discriminator having a tree structure) as illustrated in FIG. 6.)
-; 1. interconnecting, through image comparisons of the plurality of images, at least some of the images into a tree structure; (Yoshii: [0039] The learning process roughly includes two routines illustrated in FIG. 1A and FIG. 1B. In the present exemplary embodiment, the CPU 202 recursively calls the routine illustrated in FIG. 1B. Therefore, the CPU 202 can recursively divide an assembly of learning patterns by executing the learning processing according to the flowcharts illustrated in FIGS. 1A and 1B. As a result, the CPU 202 can obtain a tree structured dictionary (i.e., a discriminator having a tree structure) as illustrated in FIG. 6. More specifically, generating a tree structured dictionary or a tree structured discriminator is logically equivalent to recursively dividing an assembly of learning patterns. [0040]-[0041], Figure 3A-B, The learning pattern illustrated in FIG. 3A includes a target object 301 to be recognized. The target object 301 has a shape like a snowman. The learning pattern illustrated in FIG. 3A further includes two objects 302 and 303 positioned behind the target object 301. The mask pattern illustrated in FIG. 3B includes a portion 304 corresponding to an area where the target object 301 is present and a portion 305 corresponding to the rest of the image )
-; 1. and generating the multi-depth image in which at least some of the images are hierarchically inserted in the tree structure by inserting a lower node image into an upper node image. (Yoshii: [0051] In step S105, prior to the current node expanding processing, the CPU 202 generates a query to be executed in the current node. More specifically, the CPU 202 generates a query to be executed in the current node referring to the assembly of the learning patterns (i.e., an assembly of current patterns) remaining in the current node. The query generation processing that the CPU 202 can perform in step S105 is described below in detail (i.e., as a subroutine) with reference to a flowchart illustrated in FIG. 4. [0052] In step S106, the CPU 202 divides the assembly of the learning patterns remaining in the current node into R groups based on the generated query. In general, the number (R) of the divided groups may be variable depending on each current node. However, in the present exemplary embodiment, the division number (R) is set to be the same value for all nodes. In the following description, the "division" may be referred to as a "branch." In particular, when the division number (R) is equal to two (i.e., R=2), the CPU 202 divides the learning pattern assembly into two groups. As a result, the CPU 202 can generate a classification tree illustrated in FIG. 6, which is generally referred to as a binary tree.)
Yoshii does not teach: wherein the plurality of images is selected by using at least one of a storage location and metadata of each image.
Mochizuki teaches: 
-; 1. A method performed by an electronic device for generating a multi-depth image, the method comprising: (Mochizuki: abstract, Provided is an information processor, including a display format selection control section that selects, in accordance with a display screen, a display format for displaying at least a part of a feature space prescribed based on a predetermined feature quantity and a set of content data associated with positional information representing a position in the feature space as metadata, and a node selecting section that uses a tree structure, in which the content data are prescribed as leaf nodes and a set of nodes, in which the distance between the nodes in the feature space satisfies predetermined conditions, is prescribed as a parent node of the nodes satisfying the predetermined conditions, to select a node which satisfies the predetermined conditions from the nodes included in the tree structure in accordance with the size of a displayed feature space as the feature space displayed on the display screen. [0055]-[0063], Figure 2)
-; 2. selecting a plurality of images; wherein the plurality of images is selected by using at least one of a storage location and metadata of each image. (Mochizuki: [0068] The data representing content data and various kinds of information as described above are preferably stored in the information processor. However, when data main body is stored in an apparatus such as a server which is provided outside of the information processor, the information processor may store metadata corresponding to the data main body. In the following description, an example in which the information processor stores data representing content data and various kinds of information along with metadata, is given. [0069] As for an example of a predetermined feature quantity stored in the metadata, for example, a piece of information on degrees of latitude and longitude for identifying a location where the content is generated, a piece of information on clock time when the content is generated, a piece of information on address representing a location where the content is generated and the like are given. [0076] The clustering of contents which are associated with metadata of positional information may be made based on a distance in the feature space as described above.) 
-; 1. interconnecting, through image comparisons of the plurality of images, at least some of the images into a tree structure; (Mochizuki: [0065] The information processor according to the embodiment uses a tree structure in which various kinds of content data are disposed under a predetermined condition, and the information processor displays a group (i.e. cluster) on the display screen, in which content data or a group of content data is arranged based on a certain rule. The information processor according to the embodiment uses a tree structure in which content data, which are associated with positional information representing a location of a feature space as metadata based on a predetermined feature quantity, are prescribed as leaf nodes; and a set of nodes, in which the distance between the nodes in a feature space satisfies predetermined conditions, is prescribed as a parent node of the nodes which satisfy the predetermined conditions.)
-; 1. and generating the multi-depth image in which at least some of the images are hierarchically inserted in the tree structure by inserting a lower node image into an upper node image. (Machizuki: [0063] Considering such circumstances, the information processor according to the embodiment described below uses a tree structure representing a cluster structure generated according to the clustering that generates a cluster structure of multi-hierarchy having different granularity of the cluster. [0133] The tree structure generating section 111 performs coupling or separating of clusters to classify the contents usable by the information processor 10 into a plurality of clusters and generates a tree structure of multi-hierarchy, in which content data is the leaf node and the clusters are the node respectively.)
It would have been obvious before the effective filing date of the claimed invention was filed to one of ordinary skill in the art to modify the image processing algorithm of Yoshii for learning-based pattern recognition using Mochizuki’s method and system for node-based feature quantity.  The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Yoshii in this manner in order to leverage Mochizuki’s feature quantity and content-based target object detection in a hierarchical tree-

2. The combination of Yoshii and Mochizuki teaches: The method of claim 1, wherein the plurality of images is selected by using at least one of a storage location and metadata of each image. (Yoshii: [0034]-[0044], Figures 1A-B, [0039] The learning process roughly includes two routines illustrated in FIG. 1A and FIG. 1B. In the present exemplary embodiment, the CPU 202 recursively calls the routine illustrated in FIG. 1B. Therefore, the CPU 202 can recursively divide an assembly of learning patterns by executing the learning processing according to the flowcharts illustrated in FIGS. 1A and 1B. As a result, the CPU 202 can obtain a tree structured dictionary (i.e., a discriminator having a tree structure) as illustrated in FIG. 6.Mochizuki: [0068] The data representing content data and various kinds of information as described above are preferably stored in the information processor. However, when data main body is stored in an apparatus such as a server which is provided outside of the information processor, the information processor may store metadata corresponding to the data main body. In the following description, an example in which the information processor stores data representing content data and various kinds of information along with metadata, is given. [0069] As for an example of a predetermined feature quantity stored in the metadata, for example, a piece of information on degrees of latitude and longitude for identifying a location where the content is generated, a piece of information on clock time when the content is generated, a piece of information on address representing a location where the content is generated and the like are given. [0076] The clustering of contents which are associated with metadata of positional information may be made based on a distance in the feature space as described above.)

3. The combination of Yoshii and Mochizuki teaches:  The method of claim 2, wherein the metadata comprises information on at least one of a spatial position and a time at which each image is generated. (Mochizuki: [0069] As for an example of a predetermined feature quantity stored in the metadata, for example, a piece of information on degrees of latitude and longitude for identifying a location where the content is generated, a piece of information on clock time when the content is generated, a piece of information on address representing a location where the content is generated and the like are given. [0072] When the information on clock time of generation of content is used as the feature quantity, the feature space is prescribed based on the one-dimensional information of time. Therefore, the feature space in this case is defined by the clock time as a scalar quantity, and the distance between two positions on the feature space may be defined by a difference of clock time. Yoshii: [0039] The learning process roughly includes two routines illustrated in FIG. 1A and FIG. 1B. In the present exemplary embodiment, the CPU 202 recursively calls the routine illustrated in FIG. 1B.)

(Yoshii: [0039] The learning process roughly includes two routines illustrated in FIG. 1A and FIG. 1B. In the present exemplary embodiment, the CPU 202 recursively calls the routine illustrated in FIG. 1B. Therefore, the CPU 202 can recursively divide an assembly of learning patterns by executing the learning processing according to the flowcharts illustrated in FIGS. 1A and 1B. As a result, the CPU 202 can obtain a tree structured dictionary (i.e., a discriminator having a tree structure) as illustrated in FIG. 6. More specifically, generating a tree structured dictionary or a tree structured discriminator is logically equivalent to recursively dividing an assembly of learning patterns. [0040]-[0041], Figure 3A-B, The learning pattern illustrated in FIG. 3A includes a target object 301 to be recognized. The target object 301 has a shape like a snowman. The learning pattern illustrated in FIG. 3A further includes two objects 302 and 303 positioned behind the target object 301. The mask pattern illustrated in FIG. 3B includes a portion 304 corresponding to an area where the target object 301 is present and a portion 305 corresponding to the rest of the image. Mochizuki: [0065] The information processor according to the embodiment uses a tree structure in which various kinds of content data are disposed under a predetermined condition, and the information processor displays a group (i.e. cluster) on the display screen, in which content data or a group of content data is arranged based on a certain rule. The information processor according to the embodiment uses a tree structure in which content data, which are associated with positional information representing a location of a feature space as metadata based on a predetermined feature quantity, are prescribed as leaf nodes; and a set of nodes, in which the distance between the nodes in a feature space satisfies predetermined conditions, is prescribed as a parent node of the nodes which satisfy the predetermined conditions.)

5. The combination of Yoshii and Mochizuki teaches:  The method of claim 4, wherein the interconnecting of the at least some of the images into the tree structure comprises: extracting feature points from each of the plurality of images; classifying the images based on similarity of the feature points to generate one or more image groups; generating, for each of the image group, a hierarchical structure between the images based on the number of the feature points included in the images which belong to each group, wherein an image having more feature points is located at a higher depth in the hierarchical structure; and generating the tree structure by interconnecting the image groups having the hierarchical structure. (Yoshii: [0039] The learning process roughly includes two routines illustrated in FIG. 1A and FIG. 1B. In the present exemplary embodiment, the CPU 202 recursively calls the routine illustrated in FIG. 1B. Therefore, the CPU 202 can recursively divide an assembly of learning patterns by executing the learning processing according to the flowcharts illustrated in FIGS. 1A and 1B. As a result, the CPU 202 can obtain a tree structured dictionary (i.e., a discriminator having a tree structure) as illustrated in FIG. 6. More specifically, generating a tree structured dictionary or a tree structured discriminator is logically equivalent to recursively dividing an assembly of learning patterns. [0040]-[0041], Figure 3A-B, The learning pattern illustrated in FIG. 3A includes a target object 301 to be recognized. The target object 301 has a shape like a snowman. The learning pattern illustrated in FIG. 3A further includes two objects 302 and 303 positioned behind the target object 301. The mask pattern illustrated in FIG. 3B includes a portion 304 corresponding to an area where the target object 301 is present and a portion 305 corresponding to the rest of the image. Mochizuki: [0065] The information processor according to the embodiment uses a tree structure in which various kinds of content data are disposed under a predetermined condition, and the information processor displays a group (i.e. cluster) on the display screen, in which content data or a group of content data is arranged based on a certain rule. The information processor according to the embodiment uses a tree structure in which content data, which are associated with positional information representing a location of a feature space as metadata based on a predetermined feature quantity, are prescribed as leaf nodes; and a set of nodes, in which the distance between the nodes in a feature space satisfies predetermined conditions, is prescribed as a parent node of the nodes which satisfy the predetermined conditions.)

6. The combination of Yoshii and Mochizuki teaches: The method of claim 4, wherein the interconnecting of the at least some of the images into the tree structure comprises: recognizing objects from each of the plurality of images; classifying the images based on similarity between objects to generate one or more image groups; generating, for each of the image group, a hierarchical structure between images based on the number of the objects included in the images which belong to each group, wherein an image having more objects is located at a higher depth in the hierarchical structure; and generating the tree structure by interconnecting the image groups having the hierarchical structure. (Yoshii: [0039] The learning process roughly includes two routines illustrated in FIG. 1A and FIG. 1B. In the present exemplary embodiment, the CPU 202 recursively calls the routine illustrated in FIG. 1B. Therefore, the CPU 202 can recursively divide an assembly of learning patterns by executing the learning processing according to the flowcharts illustrated in FIGS. 1A and 1B. As a result, the CPU 202 can obtain a tree structured dictionary (i.e., a discriminator having a tree structure) as illustrated in FIG. 6. More specifically, generating a tree structured dictionary or a tree structured discriminator is logically equivalent to recursively dividing an assembly of learning patterns. [0040]-[0041], Figure 3A-B, The learning pattern illustrated in FIG. 3A includes a target object 301 to be recognized. The target object 301 has a shape like a snowman. The learning pattern illustrated in FIG. 3A further includes two objects 302 and 303 positioned behind the target object 301. The mask pattern illustrated in FIG. 3B includes a portion 304 corresponding to an area where the target object 301 is present and a portion 305 corresponding to the rest of the image. Mochizuki: [0065] The information processor according to the embodiment uses a tree structure in which various kinds of content data are disposed under a predetermined condition, and the information processor displays a group (i.e. cluster) on the display screen, in which content data or a group of content data is arranged based on a certain rule. [0092] When displaying a selected cluster, in order to allow a user to recognize existence of a cluster positioned out of the display screen (hereinafter, occasionally referred to simply as cluster out of display screen), the display format selection control section 103 is capable of displaying a label 13 and a direction indicator 15 as shown in FIG. 3 and FIG. 4. Hereinafter, the label 13 and the direction indicator 15 may be occasionally referred to as a cluster object. [0093] Here, as shown in FIG. 3 and FIG. 4, there may be a case where a plurality of cluster objects is disposed in the display screen. In such a case, the display format selection control section 103 preferably adjusts the display position so that the cluster objects such as the label 13 and the direction indicator 15 overlap with each other as little as possible)

7. The combination of Yoshii and Mochizuki teaches: The method of claim 1, wherein the generating of the multi-depth image comprising: searching, in the upper node image of the tree structure, for an area corresponding to the lower node image; and inserting the lower node  (Yoshii: [0051] In step S105, prior to the current node expanding processing, the CPU 202 generates a query to be executed in the current node. More specifically, the CPU 202 generates a query to be executed in the current node referring to the assembly of the learning patterns (i.e., an assembly of current patterns) remaining in the current node. The query generation processing that the CPU 202 can perform in step S105 is described below in detail (i.e., as a subroutine) with reference to a flowchart illustrated in FIG. 4. [0052] In step S106, the CPU 202 divides the assembly of the learning patterns remaining in the current node into R groups based on the generated query. In general, the number (R) of the divided groups may be variable depending on each current node. Mochizuki: [0065] The information processor according to the embodiment uses a tree structure in which various kinds of content data are disposed under a predetermined condition, and the information processor displays a group (i.e. cluster) on the display screen, in which content data or a group of content data is arranged based on a certain rule. The information processor according to the embodiment uses a tree structure in which content data, which are associated with positional information representing a location of a feature space as metadata based on a predetermined feature quantity, are prescribed as leaf nodes; and a set of nodes, in which the distance between the nodes in a feature space satisfies predetermined conditions, is prescribed as a parent node of the nodes which satisfy the predetermined conditions.)

8. The combination of Yoshii and Mochizuki teaches: A computer-readable recording medium storing a computer program including computer-executable instructions for causing, when executed in a processor, the processor to perform the method of claim 1. (Mochizuki [0184] A computer program for achieving the functions of the above-described information processor according to the embodiment may be created and mounted on a personal computer or the like. A computer readable record medium which stores such computer program may be provided. Yoshii: [0124] Aspects of the present invention can also be realized by a computer of a system or apparatus ( or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above-described embodiments, and by a method, the steps of which are performed by a computer of a system or apparatus by, for example, reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiments. For this purpose, the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium).) 

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
PARK; Jung Hwan et al., US 20180188926 A1, METHOD AND DEVICE FOR CREATING AND EDITING OBJECT-INSERTED IMAGES
Park; Jung Hwan et al., US 10824313 B2, Method and device for creating and editing object-inserted images

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

May 8, 2021

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662